             Case 2:18-cv-01819-RSL Document 25 Filed 02/05/20 Page 1 of 3




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    ALEMAYEHU JIMMA,                                            Case No. 2:18-CV-01819-RSL

10                          Plaintiff,                            ORDER GRANTING
11                     v.                                         DEFENDANTS’ MOTION
                                                                  FOR SUMMARY
12    CITY OF SEATTLE, et al.,                                    JUDGMENT
13                          Defendants.
14
15         This matter comes before the Court on defendants’ “Motion for Summary Judgment.”
16 Dkt. #23. After defendants filed the instant motion, the Court granted summary judgment
17 against plaintiff on the same claims in Jimma v. City of Seattle Police Dep’t, No. 18-CV-771-
18 RSL (Dkt. #37).
19         “A final judgment on the merits of an action precludes the parties or their privies from
20 relitigating issues that were or could have been raised in that action.” Federated Dep’t Stores,
21 Inc. v. Moitie, 452 U.S. 394, 398 (1981). Where there is “(1) an identity of claims, (2) a final
22 judgment on the merits, and (3) identity or privity between the parties” res judicata applies and
23 will bar a subsequent lawsuit arising from the same “transactional nucleus of facts.” Owens v.
24 Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001). Two events are part of the
25 same transaction if they “arise from the same set of facts and could conveniently be tried
26 together.” Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005).
27         First, the causes of action plaintiff asserts in this matter are identical to those that the
28 Court dismissed in Jimma, No. 18-CV-00771-RSL. Plaintiff’s claims in both cases arise from
     ORDER GRANTING DEFENDANTS’
     MOTION FOR SUMMARY JUDGMENT - 1
                 Case 2:18-cv-01819-RSL Document 25 Filed 02/05/20 Page 2 of 3




 1 the same two incidents of arrest on May 25, 2017 and January 3, 2018, and allege infringements
 2 of plaintiff’s Fourth Amendment and Equal Protection rights. Compare Dkt. #5 (Am. Compl.)
 3 with Jimma, No. 18-CV-00771-RSL (Dkt. #7 (Compl.)). Prosecution of plaintiff’s claims in this
 4 matter would be inconsistent with the Court’s dismissal in Jimma, No. 18-CV-00771-RSL
 5 because the claims in each matter are identical.
 6          Second, the Court’s dismissal with prejudice in Jimma, No. 18-CV-771-RSL (Dkt. # 37)
 7 constituted a “final judgment on the merits.” See Hells Canyon Pres. Council v. U.S. Forest
 8 Serv., 403 F.3d 683, 686 (9th Cir. 2005) (quoting Stewart v. U.S. Bancorp, 297 F.3d 953, 956
 9 (9th Cir. 2002)) (“‘[F]inal judgment on the merits’ is synonymous with ‘dismissal with
10 prejudice.’”).
11          Third, plaintiff brought his claims against Seattle Police Department and its officers in
12 this matter and in Jimma, No. 18-CV-00771-RSL. Compare Dkt. #5 (Am. Compl.) with Jimma,
13 No. 18-CV-00771-RSL (Dkt. #7 (Compl.)); see also In re Int’l Nutronics, 28 F.3d 965, 969 (9th
14 Cir. 1994) (“The doctrine of res judicata bars a party from bringing a claim if a court of
15 competent jurisdiction has rendered final judgment on the merits of the claim in a previous
16 action involving the same parties or their privies.”). 1
17          For all the foregoing reasons, plaintiff’s claims in this matter are barred by the doctrine of
18 res judicata. Accordingly, defendants’ motion for summary judgment (Dkt. #23) is GRANTED.
19 The Clerk of Court is directed to enter judgment for defendants and close this case.
20
21          //
22          //
23
24
            1
25           Plaintiff’s addition of the City of Seattle as a defendant in this matter does not change the
   Court’s analysis. The City of Seattle is in privity with Seattle Police Department since the two have
26 identical interests in this matter. See Milton H. Greene Archives, Inc. v. Marilyn Monroe LLC, 692 F.3d
   983 (internal quotation marks and citation omitted) (“It is well-established that a non-party may be
27
   bound by a judgment if one of the parties to the earlier suit is so closely aligned with the non-party's
28 interests as to be its virtual representative”).
     ORDER GRANTING DEFENDANTS’
     MOTION FOR SUMMARY JUDGMENT - 2
           Case 2:18-cv-01819-RSL Document 25 Filed 02/05/20 Page 3 of 3




 1        DATED this 5th day of February, 2020.
 2
 3
 4
 5                                                A
                                                  Robert S. Lasnik
 6                                                United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING DEFENDANTS’
     MOTION FOR SUMMARY JUDGMENT - 3
